       Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Ryea Bruske
Tamsyn Bruske

On behalf of Themselves and
all others similarly situated

       Plaintiffs

       v.                                                      Case No. 19-CV-851

Capitol Watertown Sprechers, LLC et al.

      Defendants.
______________________________________________________________________________

    MEMORANDUM OF LAW IN SUPPORT OF THE PLAINTIFFS’ MOTION FOR
                  CONDITIONAL CERTIFICATION


                                       I.      Introduction.

       Plaintiffs are appropriately relying on the Defendants’ discovery admissions, rather than

employee declarations, to establish other class members are similarly situated to the Plaintiffs with

respect to the FLSA minimum wage violation. For Watertown employees, the Defendants’

discovery responses show that all tipped employees received a cash wage below the minimum

wage with the exception of Ryea Bruske during a portion of time when she worked as a bartender;

and that the same notices of the tip credit were given to all employees. For tipped employees of

other Sprecher’s Restaurant and Pub (“Sprecher’s Restaurant) locations, that they received cash

wages below the minimum wage is established by handbook provisions informing them that their

tips would be applied to a portion of the minimum wage; while the accountant, payroll company,

and Operations Managers’ involvement in designing and informing local restaurant management

of what notices of the tip credit to provide makes a sufficient showing that same notices of the tip
       Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 2 of 21




credit were given at all Sprecher’s Restaurant locations. There is no evidence any Sprecher’s

tipped employees other than the two named plaintiffs are aware of this lawsuit, so that the

Plaintiffs’ choice to use the Defendants’ admissions rather than additional employee declarations

to support conditional certification does not demonstrate a lack of interest in the lawsuit.

       Notices of the lawsuit should be given to current and former tipped employees at other

Sprecher’s Restaurant locations when Plaintiffs have made an adequate showing that the locations’

centralized operation caused their FLSA injury, so that the locations should be treated as a single

entity; and because Plaintiffs have made an adequate showing that Susan Getgen, by virtue of her

control over what notices of the tip credit to give at each location, employed all tipped employees

at all locations. Notices should also be given to current and former tipped Fast Lanes employees

because Getgen was their employer as well.

       The Court should therefore authorize notice to all current and former tipped employees for

all Sprecher’s Restaurant locations and Fast Lanes. For the reasons stated below the Court should

reject all of the Defendants’ proposed modifications to the class notice and opt-in form with the

exception of the proposed change to the title of the opt-in form.

                                        II.     Argument.

       1.      Tipped Employees at all Sprecher’s Restaurants are similarly situated on
               the claim that the Defendants Failed to Provide to Them Notices of the Tip
               Credit required by the FLSA.

               a.      Plaintiffs Have Made the Required Modest Showing that Members
                       of the Class are Similarly Situated.

       Plaintiffs largely rely on the Defendants’ admissions rather than additional employee

declarations to demonstrate they are similarly situated to tipped employees at all Sprecher’s

Restaurant locations. Evidence obtained by the Plaintiffs during discovery clearly demonstrate

other Watertown tipped employees are similarly situated to Ryea Bruske: No tipped employee
       Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 3 of 21




other than Bruske ever received more than $7 per hour for their tipped work, while Bruske

experienced the same violations in that she was paid both $7 and $8 per hour in cash for her work

as a bartender. (Docket #42-1) The Defendants admitted there were no differences between notices

of the tip credit provided to the Plaintiffs, and notices of the tip credit provided to all tipped

watertown employees. (Docket #42-2, answer to interrogatory #5) All watertown employees are

therefore similarly situated in that they received cash wages below the minimum wage, and that

they received the same notices of the tip credit that the Plaintiffs claim fell short of the minimum

required by the FLSA when they were never told either (a) their employer would make up the

difference if their wages plus tips fell short of the minimum wage; or (b) whether the amount of

the tip credit equaled to the difference between their cash wage and $7.25 per hour, or a larger

amount to account for their work related expenses. Because the Plaintiffs’ interrogatory number

five was phrased to cover all tipped employees rather than only servers and bartenders, the

Defendants’ argument that the proposed class should exclude other tipped employees such as

bussers and foodrunners is baseless.

       Plaintiffs have also made the requisite modest showing that employees at other Sprecher’s

Restaurants received sub-minimum wages and deficient notices of the tip credit. The Defendants’

handbook applicable to all Sprecher’s Restaurants clearly state that the Defendants applied tips to

a portion of the minimum wage owed to their tipped employees, so that the tipped employee

received cash wages that fell below the minimum wage. (Docket #41-1)

       Plaintiffs have similarly adequately demonstrated, for conditional certification, that same

notices of the tip credit were given at other Sprecher’s Restaurant locations. The Defendants’

accountant and the payroll companies he hired were responsible for determining what notices of
        Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 4 of 21




the tip credit to give at each restaurant, (Docket #40, pg. 12-13) 1 Susan Getgen, the operations

manager for each of the restaurants, testified that she believed no decisions need to be made on

what notices to give to tipped employees about the tip credit because what notice to provide

(presumably as decided by the accountant and payroll company) is an industry standard that is just

what happens regardless of which restaurant one works at. (Docket #40, pg. 7; docket #39, pg.

67-68) Getgen told the Watertown general managers what notices of the tip credit to provide to

employees. (Docket #39, pg. 55-56) That Getgen believed the same notices of the tip credit should

be given at each restaurant, and that Getgen would follow through on her beliefs by instructing the

Watertown restaurant on what notices of the tip credit to provide, makes it more likely than not

that Getgen had the same involvement in dictating what notices of the tip credit to give at other

Sprecher’s Restaurant locations. Defendants have not denied Getgen’s involvement in

communicating what notices of the tip credit to provide to other restaurants, despite Getgen’s

availability to it to provide a declaration. Other methods Defendants used to explain the tip credit

to their employees, specifically the employee handbook and minimum wage posters, are

indisputably uniform. (Docket #39, pg. 51-52, 65)

        In Bessy v. Per Mar Security & Research Corp., 2018 WL 1583297 *3 (W.D. WI. 2018),

the Court found oversight by the same corporate payroll department over accurate computation

and processing of payroll permitted the reasonable inference that the same method for computing

overtime pay was implemented nationwide. Similarly, centralized decision making over what

notices of the tip credit to give permits a reasonable inference that the same notices of the tip credit




1
  Capitol Watertown Sprecher’s deposition testimony does not contradict Lederer’s deposition testimony: The
accountant did not advise Watertown Sprechers about what notices of the tip credit to provide because the instruction
was made by Getgen as the conduit, rather than by the accountant directly. (Docket #39, pg. 69) Moreover, nothing
in Watertown’s testimony negates the portion of Lederer’s claim that the payroll companies made centralized decisions
on what notices of the tip credit to provide.
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 5 of 21




were provided at all Sprecher’s Restaurant locations. Defendants have not argued to distinguish

or limit Bessy in anyway. Plaintiffs have therefore made an adequate showing that other employees

are similarly situated even if the appropriate standard is preponderance of the evidence. Lopez v.

Esparza v. Holder, 770 F. 3d 606, 608-609 (7th Cir. 2014) (Preponderance standard satisfied when

Defendant did nothing but point out the weakness of the Plaintiffs’ evidence, as some evidence

would seem to preponderate over no evidence).

       Applying the modest conditional certification standard to this issue is especially

appropriate when the Plaintiffs were prevented by the Defendants from conducting any direct

discovery on what notices of the tip credit were given at other Sprecher’s Restaurants. In response

to request for documents that support the Defendants’ claim that Capitol Watertown Sprechers

LLC did not operate the other Sprecher’s Restaurant locations, Defendants produced a deliberately

misleading organizational chart that omitted the names of the LLCs that operated the other

locations. (Docket #42-2, response to document request #2; docket #34-2; docket #40, pg. 18-19)

As a result, Plaintiffs were unable to name in the First Amended Complaint, and include in their

Rule 30(b)(6) notice, the LLCs that nominally operated the other Sprecher’s Restaurant locations;

thus allowing Getgen to claim she only represented Capitol Watertown Sprechers at the Rule

30(b)(6) deposition. The Court should give the Plaintiffs an appropriate opportunity to conduct

discovery on whether the same notices of the tip credit were in fact given to employees at other

Sprecher’s Restaurant locations before deciding at the decertification stage whether a class

including the other Sprecher’s Restaurant locations is appropriate.

       The availability of common evidence to show class members received the same corporate

designed notices of the tip credit makes this case different from Robles v. Brunswick Corp., 2020

WL 109776 *7 (E.D. WI. 2020), in which the motion for conditional certification failed because
       Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 6 of 21




there was no common proof for supervisor knowledge that employees performed work after they

punched in, and before they began to be paid.

               b.      Declarations from Other Employees is not the Only Permissible
                       Proof at the Conditional Certification Stage that Class Members are
                       Similarly Situated.

       Contacting other class members without the Court’s authorization to obtain their

declarations is not the only permissible way to obtain proof in support of conditional certification.

Rather, evidence supporting conditional certification can take the form of deposition testimony

or other documents. Krupp v. Impact Acquisition, Inc., 2016 WL 7190562 *5 (E.D. WI. 2016).

As Judge Conley held in Holmes v. Sid’s Sealants, LLC, 2017 WL 5740684 *3 (W.D. WI. 2017),

disputed statements by the Defendant’s sole member can be relied upon to demonstrate the

Defendant applied uniform policies to its employees, so that additional employee declarations are

not required to support a motion for conditional certification. Consistent with these Court’s

teachings, Plaintiffs are relying on the Defendants’ discovery admissions to demonstrate they are

similarly situated to tipped employees at other Sprecher’s Restaurants locations, in that they were

paid a cash wage below the minimum wage of $7.25 per hour though they did not receive

explanations of the tip credit required by the FLSA.

       Cases cited by the Defendants, two of which are from a single magistrate judge in the

Eastern District of Wisconsin, denied conditional certification because of failure of proof rather

than the failure to affirmatively solicit and obtain declarations from other employees. See for

example Malicki, 2019 WL 699963 *4 (E.D. WI. 2019) (Employee failed to present any proof that

the employer rounded punch times; while Plaintiff does not claim he saw other employees work

through breaks without pay); Armstrong v. Welcert Realtors, 2006 WL 1455781 *2 (D. N.J. 2006)

(One page declaration from Named Plaintiff by itself insufficient to show other employees are
       Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 7 of 21




similarly situated). The Hatton case similarly involved a failure of proof that other class members

were similarly harmed, rather than necessarily that no declarations from other employees were

presented. Hatton indeed does not reference any evidence obtained from the Defendants to support

conditional certification, as the Plaintiffs have obtained in this case.

       The Defendants’ citation to Payne v. Pauley, 357 F. 3d 767, 772 (7th Cir. 2003) wholly

misses the mark. In that case, the Seventh Circuit held that evidence opposing summary judgment

must be based on personal knowledge so that it must be grounded in personal observations or other

firsthand experience. When the Plaintiffs are relying on the Defendants’ admissions to establish

other employees are similarly situated, the appropriate question is whether the Defendants had the

requisite personal knowledge to make the admissions, rather than what the Plaintiffs saw and

experienced with respect to other employees. Getgen and Lederer are plainly testifying based on

their firsthand knowledge and experience when testifying on the accountant and payroll company’s

involvement in deciding what notices of the tip credit to provide, that Getgen was the operations

manager of all Sprecher’s Restaurants, that Getgen believed there was a standardized notice that

should be given to all tipped employees, that Getgen was involved in determining and giving

instructions on what notices of the tip credit to give to the Watertown employees, and that the same

compensation section of employee handbooks and minimum wage posters were used at all

restaurants. The Plaintiffs’ evidence fully satisfies the Pauley standard for the quality of evidence

that must be presented to oppose a motion for summary judgment.

               c.      There is no Basis to Deny Conditional Certification on Ground of
                       Lack of Interest.

       Because the Plaintiffs believe the Defendants’ admissions adequately support conditional

certification, they have not submitted declarations from non-Plaintiffs to support the motion. The

Plaintiffs’ choice of what evidence to submit does not demonstrate lack of interest in the lawsuit.
       Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 8 of 21




Similarly, that no one else has opted into the lawsuit may show no one else knows about the

lawsuit, rather than that other employees when informed of the lawsuit would not opt in. This

Court has stated that it was a not insignificant mistake for Plaintiffs’ counsel to mail notices to

potential class members and invite them to join the lawsuit without the Court’s authorization.

Spoerle v. Kraft Foods Global, 253 F.R.D. 434, 442 (W.D. WI. 2008). Consistent with the Court’s

teaching, Plaintiffs have waited for the Court authorized notice process to give notice to the class.

       Hadley provides no support for the Defendants’ argument. The same judge that issued

Hadley subsequently explained that the problem with the proposed collective action in Hadley was

the absence of evidence showing that the Defendants’ pay policies applied to all members of the

class, and that class members had already expressed a desire to not participate in the lawsuit, rather

than only that no one else had opted in. Laughlin v. Jim Fischer, Inc., (docket #39, 9/19/17, pg.

13-14 copy attached). Moreover, whereas in Hadley the stake for individual class members was

small, the stakes are much larger in this case. For example, if the Defendants’ notices of the tip

credit were inadequate under the FLSA, they would owe $9.84 per hour ($7.25 minimum wage -

$2.33 per hour cash wage paid, then doubled to account for liquidated damages) for each and every

hour worked by their servers.

       2.      Plaintiffs Have Adequately Shown for Conditional Certification Purposes
               that the LLCs Operating Each and Every Sprecher’s Restaurant Formed a
               Single Employer.

               a.      The Seventh Circuit is Likely to Recognize Joint Liability for
                       Corporations that Form a Single Entity.

       Papa v. Katy Industries, Inc., 166 F. 3d 937, 940-941 (7th Cir. 1999), along with how the

Seventh Circuit has interpreted and applied Papa, suggests the Seventh Circuit is likely to

recognize single employer FLSA liability. In Papa, the question before the Court was whether for

the purpose of antidiscrimination laws the Plaintiff’s employer was the corporate entity that
          Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 9 of 21




nominally employed him or the entire consolidated group of corporate entities. See 166 F. 3d at

939. The Seventh Circuit held the Plaintiff’s employer was the entire consolidated group of

corporate entities if it was possible to pierce the corporate veil between the entities, if the

corporations though nominally separate were separated for the purpose of avoiding liability, or if

the consolidated entities rather than the individual employing entity was responsible for directing

the complained of policy or practice. See 166 F. 3d at 940-941.

          In Moldenhauser v. Tazewell-Pekin Consol. Comm. Ctr., 536 F. 3d 640 (7th Cir. 2008), the

Seventh Circuit addressed related employer liability under the FMLA. After finding the two

alleged employing entities were not joint employers, the Seventh Circuit then separately cited Papa

and considered whether the two entities were separated to avoid liability because it would not

tolerate an employer dividing itself into smaller entities to avoid FMLA liability. See 536 F. 3d at

645-646. As the Moldenhauser Court noted, joint regulations under the FMLA and FLSA mirror

each other. See 536 F. 3d at 644. If the Papa test is applicable to determine whether the Court

should regard nominally separate entities as a single entity for FMLA liability, then an entity

should not be allowed to rely on separate incorporation to deliberately avoid its own FLSA liability

either.

          Here, the entities that operated the different Sprecher’s Restaurants, though nominally

separate entities, viewed themselves as a single unified operation. When asked whether the entities

would sue each other to recover loans that they nominally made to each other, Keven Lederer’s

answer was: “I don’t think you sue yourself too often, do you?” (Docket #40, pg. 39:4-5) That

Defendant entities separately incorporated though they viewed themselves as a single entity

operating all the Sprecher’s Restaurants suggests separate incorporation was for the purpose of

limiting each restaurant’s liability. As explained by the Plaintiffs’ reply brief in support of their
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 10 of 21




motion for leave to amend citing Quad Graphics Inc. v. Fass, 548 F. Supp. 966, 969 (E.D. WI.

1982), that the Defendant entities held themselves out to the public and to their employees as

locations of Sprecher’s Restaurant and Pub, but intended to rely on loans with no definite

repayment terms and that they never intended to enforce against each other to increase Capitol

Watertown Sprecher’s liabilities and thus make it less collectable for creditors such as the Bruskes

is precisely the type of injustice that warrants piercing the corporate veil. (Docket #43, pg. 5-6)

The allegations of the Second Amended Complaint are supported by Lederer’s deposition, who

testified that the purported loans were regarded as debt owed by each of the LLCs though there

was no definite term of repayment for, and though no lawsuits would have been filed against any

of the LLCs to seek to recover the purported loans. (Docket #40, pg. 22, 38-39) Defendants have

not attempted to distinguish Fass in anyway. Finally, as discussed above a common set of actors

employed by all of the LLCs, including the accountant, the payroll company, and Susan Getgen,

were responsible for designing and implementing a uniform policy of paying sub-minimum wages

to tipped employees despite their failure to provide notices of the tip credit required by the FLSA.

Applying the Papa test, and with the benefit of further discovery, Plaintiffs can make a strong

showing that they were employed by a single entity that operated all of the Sprecher’s Restaurants,

though that entity chose to incorporate each restaurant separately.

               b.      Determining Whether the LLCs Operating the Sprechers.
                       Restaurants Constituted a Single Entity is Premature at the
                       Conditional Certification Stage.

       The Court should decline the Defendants’ invitation to decide, at the conditional

certification stage, whether the LLCs that operated the Sprecher’s restaurants in fact formed a

single entity. Holmes v. Sid’s Sealants, LLC, 2017 WL 5749684 *3 (W.D. WI. 2017) (Premature

to determine employer status because conditional certification is not the time to examine the merits
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 11 of 21




of the Plaintiff’s case); Morgan v. Northern Concrete Construction, Inc., 2017 WL 6622547 *3-4

(E.D. WI. 2017) (Conditionally certify class while stating Northern Concrete was the Plaintiffs’

employer was a common question to ultimate liability) Defendants have not pointed to any

differences between the operations of Sprecher’s restaurants so that some but not all of the

restaurants formed a single employer. The question of whether the Sprecher’s Restaurants formed

a single employer is therefore a common question appropriate for collective treatment. Even under

the more stringent standard for Rule 23 class certification the existence of a dispositive common

question, not that it should be answered in the Plaintiffs’ favor, is the determinative consideration

for whether a class should be certified. Amgen Inc. v. Connecticut Retirement Plan, 568 U.S. 455,

466 (2013). In this case, determining whether the Defendant LLCs formed a single employer is

premature at the conditional certification stage, in particular when Plaintiffs have not had an

opportunity to conduct first hand discovery against the LLCs that operated the other Sprechers’

Restaurants, in that they are still awaiting the Court’s leave to add them as defendants.

               c.      Plaintiffs have Accurately Cited from the Record To Make a Modest
                       Showing that the LLC Defendants Operating the Sprecher’s
                       Restaurants Formed a Single Entity.

       Even were the Court inclined to consider at the conditional certification stage whether the

LLCs formed a single employer, the Defendants cannot successfully question the Plaintiffs’

evidence by cherry picking from the record, so that the Plaintiffs have adequately shown the LLCs

operating the Sprecher’s Restaurants operated as a single entity:

       First, Lederer admitted in his deposition that the same accountant and same payroll

company was used for payroll for each Sprecher’s Restaurant. (Docket #40, pg. 8-9) That

Watertown payroll was reviewed by the accountant and provided to the payroll company, and that

other restaurants employed the same accountant and payroll company, makes it more likely than
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 12 of 21




not that the same procedure was also used to review and forward payrolls for the other Sprecher’s

Restaurants. Even under the preponderance of evidence standard, never mind the lower evidence

that only requires the Plaintiff to present some evidence that he is similarly situated to other class

members at the conditional certification stage, some evidence preponderates over no evidence.

Holder, 770 F. 3d at 608-609 (7th Cir. 2014).

       Second, the record clearly establishes Getgen’s involvement in marketing for all Sprecher’s

Restaurants. Getgen would ask Bruske to make drinks already on Watertown’s menu, so that she

would use the pictures for advertisements for other restaurants. (Docket #41, ¶6) Getgen’s

explanation to an employee for why she was asking the employee to make a drink falls within the

scope of Getgen’s employment as Operations Manager, so that the statement is an admissible party

opponent admission against all Defendant LLCs for whom Getgen served as Operations Manager.

Berndt v. Cleary Bldg corp., 2013 WL 3287599 *5 (W.D. WI. 2013) (Statement by regional

managers in agent capacity constituted party opponent admissions); Laugenbach v. Wal-Mart

Stores Inc., 988 f. Supp. 2d. 1004, 1020 (E.D. WI. 2013) (Statement by individual store manager

was party opponent admission). The Plaintiffs’ evidence for Getgen’s involvement in marking for

other Sprecher’s Restaurants therefore consist of appropriate admissions rather than speculation.

       Third, the record clearly establishes there was no enforceable obligation to repay any of

the loans that either the Defendant LLCs made to each other, or that the Defendants’ owners made

to the LLCs. Lederer admits there were no repayment terms that established how much and how

quickly the loans must be repaid. (Docket #40, pg. 38:15-23) The LLCs would not sue each other

to seek repayment of the loans because “I don’t think you sue yourself too often, do you?”. (Id.

Pg. 39:4-5) That the Defendants’ owners regarded all of the LLCs as part of themselves makes

clear that the LLCs did not deal with each other on an arms-length basis.
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 13 of 21




       Fourth, the record clearly establishes Getgen’s involvement in determining food and

beverage selections. Getgen would offer guidance on what dishes and drinks to offer, as well as

how the offerings should be priced. (Docket #39, pg. 95:18-22) The management at the Watertown

restaurant thus could not decide to stop selling Sprecher’s beer by themselves. (Id. Pg. 95:4-8) If

there was disagreement between Getgen and local restaurant management, Getgen’s opinion

would control. (Id. 96:4-10) That Getgen served as the operations manager for all Sprecher’s

Restaurants, that Getgen had final say in food and beverage selections for the Watertown

restaurant, and that the Defendants failed to produce any evidence showing Getgen had a lower

level of authority at other restaurants makes it more likely than not that she also had final say in

food and beverage selections for other Sprecher’s Restaurants.

       Fifth, the statements made by local restaurant management that there is a corporate policy

that one must be a server before becoming a bartender, made while acting as the Defendants’ agent

in hiring new employees, constitute party opponent admissions. Bernt, 2013 WL 3287599 *5;

Laugenbach, 988 F. Supp. 2d 1020. The Defendants have not responded with any evidence

showing the policy that one must be hired as a server did not apply at other restaurants, so that the

some evidence presented by the Plaintiffs outweigh no evidence presented by Defendants. Lopez-

Esparza, 770 F. 3d at 608-609.

       3.      Plaintiffs Have Adequately Shown that Getgen Employed all of Sprecher’s
               Tipped Employees.

       The Defendants have not disputed the Plaintiffs’ legal framework for why Getgen was the

employer for all tipped employees at all Sprecher’s Restaurants: A supervisor is an employer

under the FLSA if she had control over the practices that caused the Plaintiffs’ injury, even if she

did not routinely carry out other human resources functions with respect to the Plaintiffs. Luder

v. Endicott, 23 F. 3d 1020, 1022 (7th Cir. 2001). Getgen was the Plaintiffs’ employer if she
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 14 of 21




exercised control over what notices of the tip credit to give to Sprecher’s tipped employees, the

specific policy that caused the alleged underpayment of minimum wage compensation to the

Plaintiffs.

        Plaintiffs have shown even under the stricter preponderance of the evidence standard that

Getgen was involved in deciding and/or implementing what notices of the tip credit to give to

employees at other Sprecher’s Restaurants: She believed the notices were an industry standard so

that no decision needed to be made on what notices to give, she was involved in telling managers

at the Watertown restaurant what notices of the tip credit to provide, and she has never denied to

the Court that she had similar involvement in dictating what notices of the tip credit other

Sprecher’s Restaurants provided to their employees. Even the higher preponderance standard is

satisfied when the Plaintiffs have presented evidence to permit the reasonable inference that

Getgen was involved in deciding what notices of the tip credit to give to other restaurants; while

the Defendants have offered nothing in response. Lopez-Esparza, 770 F. 3d at 608-609; Bessy,

2018 WL 1583297 *3 (corporate oversight over payroll supported a sufficient inference at the

conditional certification stage that overtime computation policies were implemented on a

nationwide basis).

               4.     Plaintiffs have Shown Getgen was the FLSA Employer of Similarly
                      Harmed Fast Lanes Employees.

        Just like for the Sprecher employees, the Defendants have only criticized the Plaintiffs’

evidence, rather than presented the Court with any evidence showing that a. it did not pay a wage

below $7.25 per hour to tipped employees at Fast Lanes; b. notices of the tip credit at Fast Lanes

was meaningfully different from notices of the tip credit given at Sprecher’s Restaurants; or c.

because there was an additional owner at Fast Lanes Getgen had less involvement in what notices

of the tip credit to provide to Fast Lanes employees. The Defendants’ strategy is fatal to their
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 15 of 21




opposition to conditional certification when there is evidence showing Getgen similarly harmed

Fast Lanes employees as she did Sprecher’s tipped employees by overseeing the implementation

of the notice of tip credit policy that violated the FLSA.

       First, there is no dispute the same four owners that owned the Sprecher’s restaurants were

also investors at Fast Lanes; and that Getgen served as the operations manager for both the

Sprecher’s Restaurants and for Fast Lanes. It is more likely than not that owners and managers

who believe they are entitled to take a tip credit would claim a tip credit and lower their labor costs

at each restaurant they operate, and who does claim a tip credit at every other restaurant they

operate, would also claim a tip credit against the minimum wage at Fast Lanes. Second, Getgen

was both a part-owner and the operations manager of Fast Lanes. Getgen’s role as a part owner at

Fast Lanes, along with her belief that notices of the tip credit given at Sprechers was industry

standard and should be given, supports a reasonable inference that same notices of the tip credit

were also given at Fast Lanes. Defendants have offered no evidence to rebut these reasonable

inferences from the record. Plaintiffs have made a modest showing that Getgen was the employer

of the Fast Lanes’ tipped employees because she was responsible for the tip notice policy that

caused their injuries.

       Plaintiffs have chosen to include the Fast Lanes’ employees in the proposed collective

action on the sole basis that the individual defendants jointly employed the Sprecher’s and Fast

Lanes employees, rather than because Fast Lanes formed a single employer with Sprecher’s Pub

and Restaurants: The presence of additional owners at Fast Lanes may suggest different ownership

and control for Fast Lanes for Fast Lanes and the Sprecher’s Restaurants, but does not negate

Getgen’s likely role in setting what notices of the tip credit to provide at all of the restaurants.

There is no basis for refusing to include the Fast Lanes’ tipped employees in the collective action
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 16 of 21




just because the Plaintiffs have chosen to not pursue the separate legal theory that Fast Lanes

formed a single employer along with the Sprecher’s Restaurants.

          5.     There is No Basis to Modify the Opt-In Form and Collective Action Notice.

          Plaintiffs do not object to the proposed modification to the title of the opt-in notice. The

language in the proposed opt-in notice stating: “to recover overtime pay and other available

damages under the Fair Labor Standards Act” is important so that class members understand what

claims they are opting into. The language of the notice informs class members that they are joining

a lawsuit to recover overtime pay and other available damages, thus making clear no determination

of liability has been made by the Court. That the Court has not made a determination on liability

is further reinforced by the final sentence of the Purpose of Notice Section of the proposed class

notice.

          With respect to the proposed class notice, first there is no basis to rewrite the notice based

on a two years rather than a three years statute of limitations. The conditional certification stage

is premature for determining the merits of the parties’ dispute, such as whether the Defendants’

violation of the FLSA (which the Court has not yet found and defined) were willful, in particular

when no discovery has been conducted on why the Defendants adopted the tip notice policies that

they adopted. Holmes, 2017 WL 5749684 *3 (Determining merits of dispute premature at

conditional certification stage). Courts therefore routinely approve giving notice based on a three

years statute of limitations. Goplin v. WeConnect, Inc., 2018 WL 6421064 *5 (W.D. WI. 2018);

Singleton v. B & H Transp. Inc., 2014 WL 15272983 *4 (E.D. WI. 2013).

          Second, because the Plaintiffs had to propose their notice form at a time when their motion

for leave to amend their complaint was not decided by the Court, the notice was drafted under the

assumption the motion would be granted by the Court. Were the Court to deny the motion in
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 17 of 21




whole or in part, Plaintiffs agree the list of defendants in the description of the lawsuit section

should be modified accordingly.

       Third, a collective action is alleged by the operative complaint, so that the Plaintiffs are

alleging the under-payment of minimum wage and overtime pay caused by the Defendants’

inadequate notices of the tip credit to their tipped employees occurred to all members of the

collective action rather than just themselves. The Plaintiffs are requesting conditional certification

because there is conclusive evidence for the Watertown employees, and some evidence for

employees at other Sprecher’s restaurants and fast lanes, both that they received sub-minimum

wages and that they received inadequate notices of the tip credit. The request is based on evidence

Plaintiffs’ counsel developed during discovery rather than the Plaintiffs’ personal observations.

The second paragraph of the Description of the Lawsuit section accurately describes what the

lawsuit alleges, i.e. that “you” as a class member experienced the same minimum wage and

overtime violations as the Plaintiffs.

       Fourth, the description’s reference to “aprons and other clothing” is justified when there is

a dress code in the employee handbook, which by its plain language applies to all Sprecher’s

Restaurant locations. (Docket #39, pg. 70; docket #41-1) Because employees only received one

shirt and one apron when they started working, it is reasonable to conclude that in order to comply

with the same dress code employees at other Sprecher’s Restaurants had to purchase clothing from

Sprecher’s as well. (Id. Pg. 72) The notice therefore reasonable explains to prospective members

of the collective action that the lawsuit alleges computing the tip credit is not as simple as

subtracting their cash wage from $7.25 per hour, as Sprecher’s could have claimed a larger tip

credit so that it would comply with the minimum wage even during workweeks when tipped

employees had to pay for clothing used exclusively for work. Sprecher’s proposed modification
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 18 of 21




makes the notice an inaccurate description of the Plaintiffs’ claims: The Plaintiffs are claiming

Sprecher’s failed to explain to its employees whether the amount of the tip credit was the

difference between their cash wage and $7.25 per hour or a higher amount, rather than that the

Defendants failed to explain to their employees that the amount of the tip credit was the difference

between their cash wage and $7.25.

       Fifth, the third paragraph of the Description of the Lawsuit section proposed by the

Defendants is not necessary when the Purpose of Notice Section already informed class members

that they are receiving the notice does not show they have a valid claim or are entitled to any

recovery, as those determinations must still be made by the Court. This section already informs

the reader that the Defendants are denying liability, as there would be no need for any

determinations made by the Court if the Defendants did not deny liability. Similarly, the first two

paragraphs of the Description of the Lawsuit section is careful in informing the reader that it is

describing what the lawsuit alleges rather than what the court has found.

        Sixth, for the reasons stated in the Plaintiffs’ briefing notices should be given to all tipped

employees at Sprecher’s restaurants and Fast Lanes, and a three years statute of limitation is

applicable at the conditional certification stage. Because the notice already informs class members

that it is entirely their own decision to participate in this lawsuit, it has already told class members

that they do not have to opt in, so that the additional language proposed by the Defendants that:

“you are not required to join in this case or to file a consent form” is not necessary.

       Seventh, there is no basis to modify the How and When to Join the Lawsuit section. This

Court routinely authorizes 60 days for class members to opt into the lawsuit. Kneipp v. Revi-

Design, LLC, 2018 WL 3998033 *5 (W.D. WI. 2018); Bessy, 2018 WL 1583297 *5 (W.D. WI.

2018). Assuming the Court needs 60 days to decide the motion for conditional certification, the
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 19 of 21




parties will receive a decision on the conditional certification motion by the beginning of

September of 2020, so that the 60 days to opt-in would expire by the first part of November of

2020. The Defendants, who would already have access to time and payroll records for the opt-ins,

can comfortably file their motion for decertification before the current December 4, 2020

decertification deadline. (Docket #30, 31) Giving only 30 days from mailing is particularly

inappropriate when there are hundreds of members in the class, and when many class members

will be former employees for whom the Defendants do not have current addresses, so that a second

mailing may be necessary before notices reach many class members. Because late opt-ins are

permissible when supported by good cause, the notice appropriately informs class members that

they must timely opt in unless their justification for late mailing of the opt-in form is accepted by

the Court.

       Eighth, it is affirmatively misleading to, as the Defendants’ propose, to inform class

members that they may be asked to participate in the lawsuit by answering written questions or

testifying only if they opted in. If any current or former employees of the Defendants have

information pertinent to the lawsuit, the Defendants can obtain the information through third party

discovery, so that not opting into the lawsuit will not immunize current and former employees of

the Defendants from discovery. It is therefore inappropriate, coercive, and misleading to tell class

members they may be forced to participate in the suit only if they opt in. The Court rejected a

similar proposed modification to the class notice in Reilly v. Century Fence Co., 2018 WL 6573460

*9 (W.D. WI. 2018).

       Finally, the Plaintiffs’ proposed notice accurately informs class members that they will be

eligible to share in the Bruskes’ recovery should the Bruskes prevail. This information is

accurately because in order to prevail, the Bruskes will have to demonstrate that the Defendants’
      Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 20 of 21




uniform method for informing tipped employees of the tip credit fell short of the requirements of

the FLSA, so that everyone who received a tipped minimum wage from the Defendants will be

entitled to a recovery. The Defendants’ proposed additional language is affirmatively misleading:

If the Bruskes’ prevail, since there is no evidence additional notices of the tip credit were provided

to any other employees, and since only those who received sub-minimum wages are eligible to opt

in, members of the collective action will rather than may be entitled to a recovery. The Bruskes’

recovery depends on the question of law as to whether the Defendants’ uniform notice of the tip

credit complied with the FLSA, rather than on whether the Bruskes can prove the facts of their

claims, which for the minimum wage claim can all be found in the time and payroll records

maintained by the Defendants.

       The Court therefore should not accept any proposed modifications to the class notice and

opt-out form, with the exception of the proposed modification to the title of the opt-out form.

                                        III.    Conclusion.

       For the above stated reasons, the Court should grant the Plaintiffs’ motion for conditional

certification, and authorize the mailing of notice and opt-in form in the forms proposed by the

Plaintiffs with the exception of adopting the Defendants’ proposal for changing the title of the opt-

in form, to all current and former tipped employees who worked for any Sprecher’s Restaurant or

Fast Lanes on or after October 10, 2016.

       Dated this 29th day of June, 2020.


                                                      /s/Yingtao Ho________
                                                      Yingtao Ho
                                                      THE PREVIANT LAW FIRM, S.C.
                                                      310 W. Wisconsin Avenue, Suite 100MW
                                                      Milwaukee, WI 53203
                                                      Telephone: 414/271 4500
                                                      Fax: 414/271 6308
Case: 3:19-cv-00851-wmc Document #: 48 Filed: 06/29/20 Page 21 of 21




                                     yh@previant.com
